Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 1 of 15 PageID #: 676




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION
                        CIVIL ACTION NO. 1:19-CV-00031-GNS-CHL


 ROY ANDERSON CARVER, JR.                                                            PLAINTIFF

 v.

 HOUCHENS FOOD GROUP, INC., et al.                                               DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendants’ Motion for Summary Judgment (DN 70),

 and Defendants’ Motion for Extension of Time (DN 73), and Plaintiff’s Motion for Hearing (DN

 75), Plaintiff’s Objection to the Magistrate Judge’s Order (DN 79), and Plaintiff’s Motion for

 Leave for Petition for Writ of Certiorari to the United States Supreme Court (DN 83). The motions

 are ripe for adjudication. For the reasons discussed below, Defendants’ motions are GRANTED,

 Plaintiff’s motions are DENIED, and Plaintiff’s objection is OVERRULED.

                               I.      STATEMENT OF FACTS

        In March 2018, Plaintiff Roy Carver (“Carver”) was hired as the Distribution Center

 Manager for Defendant, Houchens Food Group, Inc. (“Houchens”). (Defs.’ Mot. Summ. J. Ex. B,

 DN 70-3). On October 10, 2018, Carver was paid $397.05 for 39.3 hours worked during

 September 30 to October 6. (Defs.’ Mot. Summ. J. Ex. E, DN 70-6). Carver’s timecard and

 published work schedule reflected the same hours. (Defs.’ Mot. Summ. J. Ex. E; Defs’. Mot.

 Summ. J. Ex. F, DN 70-7). Carver claimed he worked overtime during the pay period, however,

 and that his paycheck was $69.95 short. (Carver Dep. 121:19-22, June 22, 2020, DN 70-2). After

 receiving his paycheck, Carver confronted his supervisor, Defendant Charles Black (“Black”), and

 demanded he be paid for his overtime immediately. (Defs.’ Mot. Summ. J. Ex. C, ¶ 3, DN 70-4).
Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 2 of 15 PageID #: 677




 Black explained he would review Carver’s timecards, but Carver continued to demand additional

 payment. (Defs.’ Mot. Summ. J. Ex. C, ¶ 3). Carver claims he was terminated as a result of the

 confrontation, but Black states that Carver voluntarily quit. (Defs.’ Mot. Summ. J. Ex. C, ¶ 3).

 Carver contends Black or another Houchens’ employee, Carrie Hughes (“Hughes”), manipulated

 his timecard to reflect fewer hours worked. (Carver Dep. 81:12-82:9).

        On March 18, 2019, Carver sued Houchens and Black (“Defendants”) for violations of

 Title VII of the Civil Rights Act of 1964 (“Title VII”), the Age Discrimination in Employment Act

 of 1967 (“ADEA”), the American with Disabilities Act of 1990 (“ADA”), the Kentucky Civil

 Rights Act of 1964 (“KCRA”), the Fair Labor Standards Act (“FLSA”), and the Sherman Antitrust

 Act of 1890. (Compl. 4, DN 1). Carver also asserted multiple claims against the Cabinet for

 Unemployment Insurance of Kentucky (“Cabinet”), for finding that he voluntarily quit his job, and

 thus denying him employment benefits. The Court dismissed Carver’s claims against the Cabinet

 on September 30, 2019. (Order 1, DN 19). Carver then brought a separate action against

 Houchens, Black, and the Cabinet, alleging that Houchens conspired with or bribed the

 governments of Kentucky and Tennessee. See Carver v. Houchens Food Grp., Inc., No. 1:19-CV-

 00099-GNS-HBB, 2020 WL 2203842, at *5 (W.D. Ky. May 6, 2020). The Court dismissed

 Carver’s second lawsuit except for a U.S.C. § 1983 conspiracy claim against Houchens and

 consolidated the action here. Carver, 2020 WL 2203842, at *8.

        On October 31, 2019, Carver filed a notice of appeal for a writ of mandamus in the Sixth

 Circuit Court of Appeals. (Notice Appeal, DN 25). On March 27, 2020, the Sixth Circuit

 dismissed Carver’s appeal for failure to show cause for filing a late notice of appeal. Order, Carver

 v. Houchens Food Grp., Inc., No. 16-6262 (6th Cir. Mar. 27, 2020). On August 1, 2020,

 Defendants moved for summary judgment, with a supplemental motion for enlargement of time



                                                  2
Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 3 of 15 PageID #: 678




 due to their motion being an hour late. (Defs.’ Mot. Summ. J., DN 70; Defs.’ Mot. Extension, DN

 73). Carver responded and moved for a hearing in opposition to Defendants’ motion for extension

 of time. (Pl.’s Resp. Defs.’ Mot. Summ. J., DN 72; Pl.’s Mot. Hr’g, DN 75). On November 18,

 2020, the Magistrate Judge denied Carver’s motions for subpoena and to compel, as well as his

 motion for a protective order. (Order 2, 3, 5, DN 74). Carver objected to the Order and

 subsequently moved for leave to file a writ of certiorari in the United States Supreme Court. ((Pl.’s

 Obj. Order, DN 79; Pl.’s Mot. Leave Pet. Writ, DN 83).

                                        II.     DISCUSSION

         A.      Writ of Certiorari

         Carver seeks review by the United States Supreme Court through a motion to transfer

 venue pursuant to 28 U.S.C. § 1404, a motion for leave to file a writ of certiorari, and a motion to

 intervene pursuant to Fed. R. Civ. P. 24. (Pl.’s Obj. Order, Ex. 1, at 4, DN 79-1; Pl.’s Mot. Leave

 Pet. Writ 10-12; Pl.’s Mot. Leave Pet. Writ 7). A motion to transfer venue under Section 1404

 allows the district court to transfer “any civil action to any other district or division where it might

 have been brought . . . .” 28 U.S.C. § 1404(a). The Supreme Court is not another “district or

 division”, nor is this action subject to the Supreme Court’s original jurisdiction. See U.S. Const.

 art. 111, § 2. Likewise, a petition for a writ of certiorari is not filed with the District Court.1

 Finally, Carver does not identify another civil action into which he seeks to intervene. Carvers

 requests are, therefore, denied.




 1
  As Carver has not filed a petition in the Supreme Court, this is not an instance where the party is
 seeking a stay pending the writ. See, e.g., King v. Harwood, No. 3:15-CV-762-GNS, 2017 WL
 6029633, at *3 (W.D. Ky. Dec. 5, 2017).
                                                    3
Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 4 of 15 PageID #: 679




        B.      Objection to Magistrate Judge Order

        Before Defendants moved for summary judgment, Carver moved for a subpoena and to

 compel production of Houchens’ “warehouse inventory sheets”. (Pl.’s Mot. Subpoena & Mot.

 Compel 1, DN 68). Carver also moved for a protective order against Defendants’ request for his

 state and federal tax returns. (Pl.’s Mot. Protective Order, DN 67). The Magistrate Judge denied

 Carver’s motion for a subpoena because he filed it five days late and failed to request a

 modification of the Scheduling Order or show good cause, and denied his motion to compel

 because he did not serve written discovery requests upon Defendants. (Order 2, 3, 5). The

 Magistrate Judge also denied Carver’s motion for a protective order because his income was

 relevant to his claims of wage theft and the issue of mitigation of damages. (Order 5).

        Fed. R. Civ. P. 72(a) provides that the district court judge must consider objections to a

 magistrate judge’s order on a non-dispositive matter and must “modify or set aside any part of the

 order that is clearly erroneous or is contrary to law.” A “magistrate judge’s factual findings are

 reviewed under the clearly erroneous standard.” Scott-Warren v. Liberty Life Assurance Co. of

 Bos., No. 3:14-CV-00738-CRS-CHL, 2016 WL 5661774, at *3 (W.D. Ky. Sept. 29, 2016) (citation

 omitted). Alternatively, a “magistrate judge’s legal conclusions are subject to the plenary ‘contrary

 to law’ standard.” Id. (citation omitted).

        Carver objects to the Magistrate Judge’s denial of his motions for a subpoena and to compel

 because he believes the Court has inherent authority to modify prior orders and that he may use

 the subpoena power at any time.2 (Pl.’s Obj. Order 3-4). On January 15, 2020, Carver filed a



 2
   Carver’s objection also appears to be based on his belief that the Scheduling Order was ordered
 by a Magistrate Judge who recused himself, and that the discovery deadlines are being used as
 club to silence him. Although two previous Magistrate Judges recused themselves, the scheduling
 order was not entered by either of them, nor has the Scheduling Order been used inappropriately.
 (See Order, DN 22; Order, DN 32; Scheduling Order, DN 38).
                                                  4
Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 5 of 15 PageID #: 680




 document entitled “Supplemental Scheduling/Discovery Plan and Re Resolution of Discovery

 Disputes”. (Pl.’s Supp. Scheduling/Discovery Plan, DN 39). Defendants agreed to treat Carver’s

 filing as a request for production of documents. (Order 1, DN 41). Carver, however, did not

 request the inventory sheets at that time. As discovery proceeded, Carver failed to file his initial

 disclosures or appear at three telephone conferences. (Order, DN 47, Order, DN 56, Order, DN

 74). Later, during Carver’s deposition, he referenced the inventory sheets when he stated there

 were company records that he did not possess but that would indicate when he scanned a product

 label on site, which would show what day and time he arrived at work. (Carver Dep. 75:12-24).

 Again, Carver never requested these documents. Upon consideration, the Court agrees with the

 Magistrate Judge’s finding that Carver failed to move for modification of the Scheduling Order

 and that his motion for a subpoena was, therefore, untimely. See Fed. R. Civ. P. 16(b)(4).

 Similarly, the Court agrees with the Magistrate Judge that Carver failed to request the production

 of documents prior to his motion to compel, and therefore, his motion must be denied. See Fed.

 R. Civ. P. 37(a)(3)(B)(iv); Fed. R. Civ. P. 37(a)(1); LR 37.1.

        Carver also objects to the Order denying his protective order because he believes his tax

 returns are confidential under federal law and that Defendants requested them for purposes of

 corporate sabotage. (Pl.’s Obj. Order 5-7). As the Magistrate Judge recognized, “[i]t is well-

 settled in the Sixth Circuit that tax returns are not privileged from disclosure.” (Order 3 (citing

 DeMarco v. C & L Masonry, Inc., 891 F.2d 1236, 1240 (6th Cir. 1989))). In the Complaint, Carver

 alleges that Defendants withheld overtime pay and he requests past and future economic damages.

 (Compl. 7). Similarly, Carver testified that he has maintained full-time employment, earning more

 money than he did previously with Houchens. (Carver Dep. 92:18-93:1, 124:1-13, 126:19-22).

 Furthermore, Carver has shown no proof of corporate sabotage. The Court, therefore, agrees with



                                                  5
Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 6 of 15 PageID #: 681




 the Magistrate Judge that Carver’s returns are relevant to the issues of damages and mitigation of

 damages, and that his motion should be denied.

        The Court, accordingly, overrules Carver’s objection to the Magistrate Judge Order.

        C.      Motion for Summary Judgment

        Defendants moved for summary judgment on Carver’s claims on August 1, 2020. (Defs.’

 Mot. Summ. J.). Carver responded in numerous ways.

                1.     Timing

        Carver first claims Defendants failed to meet and confer prior to moving for summary

 judgment. (Pl.’s Resp. Defs.’ Mot. Summ. J. 2). Unlike discovery-related motions, however, there

 is no requirement for parties to meet and confer before filing a motion for summary judgment.

 Carver also contends Defendants wrongly waited until just before the pre-trial conference to file

 the motion and that they should have waited until discovery was complete. (Pl.’s Resp. Defs.’

 Mot. Summ. J. 2-3). Carver claims Defendants were only allowed to move this early because

 Houchens has bribed or conspired with the Court. (Pl.’s Resp. Defs. Mot. Summ. J. 4-5). To the

 contrary, there were no outstanding discovery requests when Defendants moved for summary

 judgment; in fact, discovery was closed. (Scheduling Order 2-3). Also, Carver had ample time

 and multiple opportunities to conduct discovery.

        Carver also claims the motion is untimely because it was filed after discovery ended on

 June 22. (Pl.’s Resp. Defs.’ Mot. Summ. J. 2). The Scheduling Order set the discovery deadline

 for June 30, however; the deadline for filing a motion for summary judgment was July 31, 2020.

 (Scheduling Order 2, 4). Defendants responded to this argument and construed it as an objection

 due to their motion being filed on August 1, 2020, rather than July 31, 2020. (Defs.’ Reply. Defs.’

 Mot. Summ. J. 2 DN 73; Defs.’ Mot. Extension 8, DN 73). At the third telephone conference,



                                                  6
Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 7 of 15 PageID #: 682




 which Carver requested but did not attend, Defendants notified the Magistrate Judge of their

 technical issues with PACER, which caused them to file their motion on August 1, at 12:58 a.m.

 EST.3 (Order, DN 74). Accordingly, Defendants incorporated in their reply a motion for an

 extension of time. (See Defs.’ Reply Mot. Summ. J. 8). Carver responded by moving for a hearing

 in opposition to Defendants’ motion. (Pl.’s Mot. Hr’g). Carver contends the Court has consistently

 shown bias in favor of Houchens by using discovery deadlines as a club against him, by having an

 ex parte communication with Defendants, and as shown by the fact that his appeal to the Sixth

 Circuit was denied as untimely yet this Court is considering Defendants request for an extension

 of time. (See Pl.’s Mot. Hr’g 3).

        “When an act may or must be done within a specified time, the court may, for good cause,

 extend the time: . . . on motion made after the time has expired if the party failed to act because

 of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). Excusable neglect is an equitable balance of

 five factors: “(1) the danger of prejudice to the nonmoving party, (2) the length of the delay and

 its potential impact on judicial proceedings, (3) the reason for the delay, (4) whether the delay was

 within the reasonable control of the moving party, and (5) whether the late-filing party acted in

 good faith.” Nafziger v. McDermott Int’l, Inc., 467 F.3d 514, 522 (6th Cir. 2006) (citing Pioneer

 Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)).

        Carver contends he’ll suffer prejudice because he has not received the warehouse inventory

 sheets, which he attempted to subpoena and compel. (See Pl.’s Mot. Hr’g 9). Carver’s alleged

 prejudice, however, is not because Defendants filed their motion one hour late but because he

 failed to comply with discovery deadlines. Similarly, as Defendants initially raised this issue with




 3
   Or July 31, 2020, 11:58 p.m. CST, in Bowling Green where Defendants and Carver reside, and
 this Court is located.
                                                  7
Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 8 of 15 PageID #: 683




 the Magistrate Judge during a telephone conference and, in fact, raised it for Carver in their own

 reply, the Court finds Defendants have acted with good faith. Accordingly, Defendants’ technical

 issue, which caused a one-hour delay, constitutes excusable neglect, especially considering the

 Court’s preference to resolve matters on the merits, and the fact that the motion was filed before

 the midnight deadline C.S.T., where this Court and the parties are located. Similarly, the

 Magistrate Judge did not conduct an ex parte communication by holding a telephone conference

 requested by Carver, which Carver then failed to attend; nor is the Court responsible for the Sixth

 Circuit’s decision to dismiss Carver’s appeal. The Court, therefore, grants Defendants’ motion for

 an extension and denies Carver’s motion for a hearing.

                 2.     Motions to Strike, for Sanctions, and for Relief

          Carver also responded to Defendants’ motion for summary by moving to strike the exhibits

 pursuant to Fed. R. Civ. P. 12(f) as contradictory, false, and unreliable. (Pl.’s Resp. Defs.’ Mot.

 Summ. J. 2-4). Rule 12(f) gives the Court authority to “strike from a pleading an insufficient

 defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

 A motion for summary judgment is not a pleading, however, and Rule 12(f) therefore does not

 apply.

          Carver also moved for sanctions pursuant to 28 U.S.C. § 1927 due to Defendants’ vexatious

 behavior, the Magistrate Judge’s “harsh” words in a telephone conference, the Court’s abuse of

 discovery deadlines, and Defendants’ demands for his tax returns. (Pl.’s Resp. Defs.’ Mot. Summ.

 J. 5, 10). Pursuant to Section 1927:

          Any attorney or other person admitted to conduct cases in any court of the United
          States . . . who so multiplies the proceedings in any case unreasonably and
          vexatiously may be required by the court to satisfy personally the excess costs,
          expenses, and attorneys’ fees reasonably incurred because of such conduct.




                                                  8
Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 9 of 15 PageID #: 684




 28 U.S.C. § 1927. Defendants have not exhibited vexatious behavior in this action, but have

 instead substantially complied with Court orders. Defendants have also proceeded in good faith

 as evidenced by their agreement to construe Carver’s earlier filing as a request for production, and

 their willingness to subpoena records from the Kentucky Unemployment Insurance Commission

 for Carver. (Order 1, DN 41; Order 1, DN 59; Order 1, DN 64).

        Carver also seeks relief pursuant Fed. R. Civ. P. 60(b)(3), which provides: “On motion and

 just terms, the court may relieve a party or its legal representative from a final judgment, order, or

 proceeding for. . . fraud (whether previously called intrinsic or extrinsic), misrepresentation, or

 misconduct by an opposing party . . . .” (Pl.’s Resp. Defs.’ Mot. Summ. J. 6, 8 (citing Fed. R. Civ.

 P. 60(b)(3))). Carver references a telephone conference set for August 8, 2020, which he claims

 was scheduled 40 days after he requested it. (Pl.’s Resp. Defs.’ Mot. Summ. J. 7). Carver contends

 this delay was malicious and meant to prolong his lawsuit in favor of Houchens. (Pl.’s Resp.

 Defs.’ Mot. Summ. J. 7). Carver requested the conference but did not attend, and now explains

 that his failure to attend was due to complications after receiving a flu vaccine. (Pl.’s Reply Mot.

 Hr’g 2). Regardless, Carver has not shown any fraudulent behavior by Defendants.

        The Court, therefore, denies Carver’s motions and requests.

                3.      Merits

        Notably absent from Carver’s filings or motions is a substantive response to the arguments

 raised in Defendants’ motion for summary judgment. In ruling on a motion for summary

 judgment, the Court must determine whether there is any genuine issue of material fact that would

 preclude entry of judgment for the moving party as a matter of law. See Fed. R. Civ. P. 56(a).

 While the Court must view the evidence in the light most favorable to the non-moving party, the

 non-moving party must do more than merely show the existence of some “metaphysical doubt as



                                                   9
Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 10 of 15 PageID #: 685




  to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)

  (citation omitted). Rather, the non-moving party must demonstrate that a genuine factual dispute

  exists by “citing to particular parts of the materials in the record” or by “showing that the materials

  cited do not establish the absence . . . of a genuine dispute.” Fed. R. Civ. P. 56(c)(1). “The mere

  existence of a scintilla of evidence in support of the [non-moving party's] position will be

  insufficient” to overcome summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

  (1986).

            Carver primarily claims Defendants violated FLSA by failing to pay him for overtime.

  (Compl. 6).      “FLSA requires employers to pay their employees time-and-a-half for work

  performed in excess of forty hours per week . . . .” Martin v. Ind. Mich. Power Co., 381 F.3d 574,

  578 (6th Cir. 2004) (citation omitted). It is undisputed that Carver’s paycheck accurately reflected

  the hours recorded on his timecard report and work schedule. (Defs.’ Mot. Summ. J. Ex. E; Defs’.

  Mot. Summ. J. Ex. F). Although Carver maintains his timecard was manipulated by Hughes or

  Black, he admits he has no personal knowledge of any manipulation, but just that it was common

  knowledge and “hearsay” that Houchens would do so. (Carver Dep. 82:2-9, 112:1-14). Black’s

  affidavit states he did not manipulate Carver’s timecards and that Hughes had no access to the

  reports. (Defs.’ Mot. Summ. J. Ex. C, ¶¶ 5-6). Hughes similarly has sworn she did not manipulate

  the report. (Defs.’ Mot. Summ. J. Ex. I, ¶¶ 2-3, DN 70-10). Accordingly, there is no proof that

  Defendants violated FLSA and affirmative proof that they did not. Accordingly, the Court grants

  Defendants’ motion.

            Carver also claims Defendants fired him because of his race in violation of Title VII.

  (Compl. 4-5). To prove a prima facie discrimination claim, a plaintiff must “demonstrate that: (1)

  he is a member of a protected class; (2) he was qualified for his job; (3) he suffered an adverse



                                                    10
Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 11 of 15 PageID #: 686




  employment decision; and (4) he was replaced by a person outside the protected class or treated

  differently than similarly situated non-protected employees.” White v. Baxter Healthcare Corp.,

  533 F.3d 381, 391 (6th Cir. 2008) (citation omitted). Once a prima facie case is proven, the

  employer must provide a nondiscriminatory, or race neutral justification for the alleged adverse

  action. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 803 (1973). Carver’s claim is self-

  defeating, as he has consistently maintained a race neutral justification for his alleged termination:

         Q:      Okay. So, do you believe that you were terminated because of your
         knowledge of warehouses was threatening to the management.?
         A.      Yes. And I’m not their yes boy. Yes.
         Q.      Understood. Okay. Is that the—is that because your knowledge threatened
         them and because you are not their yes boy, those are the reasons you believe you
         were terminated?
         A.      Yes, because it makes them—makes them uneasy.
         Q.      Understood.
         A.      You have a person in there that knows more than you or knows just as much
         as you.

  (Carver Dep. 151:1-13 (emphasis added)).

         To succeed on Title VII, a plaintiff may produce evidence that “requires the conclusion

  that unlawful discrimination was at least a motivating factor in the employer’s actions.” Jacklyn

  v. Schering-Plough Healthcare Prods. Sales Corp., 176 F.3d 921, 926 (6th Cir. 1999) (citations

  omitted). Or a plaintiff may produce “circumstantial evidence which would support an inference

  of discrimination.” Kline v. Tenn. Valley Auth., 128 F.3d 337, 348 (6th Cir. 1997) (citation

  omitted). Carver has done neither. Accordingly, there is no genuine issue of fact whether

  Defendants violated Title VII, and therefore the Court grants Defendants’ motion.4



  4
    Carver also claims Defendants violated the KCRA. (Compl. 4). Carver alleged Houchens is a
  major political donor in Kentucky and that it has used its influence to limit other businesses from
  growing. (Carver Dep. 142:17-143:15). Carver stated he did not have evidence of these
  allegations but that he “can get it.” (Carver Dep. 143:16-17). Carver also alleges his civil rights
  were violated because Judge Stivers redacted personal information from a filing and Magistrate
  Judge King recused himself. (Carver Dep. 146:2-147:13). These allegations are either
                                                   11
Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 12 of 15 PageID #: 687




         Carver similarly alleges Defendants fired him because of his heart valve problems in

  violation of the ADA. (Compl. 4-5). To succeed on such a claim, a plaintiff must show that:

         “1) he or she is disabled; 2) otherwise qualified for the position, with or without
         reasonable accommodation; 3) suffered an adverse employment decision; 4) the
         employer knew or had reason to know of the plaintiff’s disability; and 5) the
         position remained open while the employer sought other applications or the
         disabled person was replaced.

  Whitfield v. Tennessee, 639 F.3d 253, 258-59 (6th Cir. 2011) (citation omitted). A disability for

  purposes of the ADA is defined as “a physical or mental impairment that substantially limits one

  or more of the major life activities of such individual”, “a record of such an impairment”, or “being

  regarded as having such an impairment.” 42 U.S.C. § 12102(1). “An employee cannot be subject

  to an adverse employment action based on his disability unless the individual decisionmaker

  responsible for his [adverse employment action] has knowledge of that disability.” Tennial v.

  United Parcel Serv., Inc., 840 F.3d 292, 306 (6th Cir. 2016) (citation omitted). In addition to

  Carver’s concession that he believed he was fired for his superior knowledge of warehousing, he

  also admitted he did not have any physical impairments that substantially limited his life activities

  and that he did not need or request any accommodation for his job. (Pl.’s Answer Defs.’ Req.

  Admis. 2, DN 60). Likewise, Black states he did not know or perceive any alleged disability.

  (Defs.’ Mot. Summ. J. Ex. C, ¶ 7). Accordingly, there is no genuine issue of fact whether

  Defendants violated the ADA, and the Court grants Defendants’ motion to dismiss this claim.




  unsupported or irrelevant. See KRS 344.020 (“The general purposes of this chapter are: . . . [t]o
  safeguard all individuals . . . from discrimination because of familial status, race, color, religion,
  national origin, sex, age forty (40) and over, or . . . the person’s . . . disability . . . .” (emphasis
  added)). As Carver’s Title VII claim is dismissed, so too is his KCRA claim. See Ammerman v.
  Bd. of Educ., of Nicholas Cty., 30 S.W.3d 793, 797-98 (Ky. 2000) (“The [KCRA] is similar to
  Title VII of the 1964 federal Civil Rights Act and should be interpreted consistently with federal
  law.” (internal citation omitted) (citation omitted)); Est. of Leavell v. Wal-Mart Stores E., Ltd.
  P’ship, No. 5:18-CV-00073-GNS, 2020 WL 59829, at *5 n.6 (W.D. Ky. Jan. 6, 2020)
                                                    12
Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 13 of 15 PageID #: 688




         Carver also claims Defendants violated the ADEA, but failed to allege how. (Compl. 4).

  The ADEA prohibits employers from discriminating “against any individual with respect to his

  compensation, terms, conditions, or privileges of employment, because of such individual’s

  age . . . .” 29 U.S.C. § 623(a)(1). The plaintiff must prove “that age was the ‘but-for’ cause of

  their employer’s adverse action.” Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177 (2009). As

  stated above, however, Carver maintains he was fired due to his superior knowledge and because

  he was not a “yes boy”. Carver has not presented any evidence that he was fired due to his age.

  Because Carver has not established any genuine issue of fact that Defendants violated the ADEA.

  Carver’s IDEA claim will be dismissed.

         Carver next asserts Defendants violated the Sherman Antitrust Act. (Compl. 4). A cause

  of action under Section 1 of the Sherman Antitrust Act is based on three elements: “(1) the

  existence of a contract, combination, or conspiracy (2) affecting interstate commerce (3) that

  imposes an unreasonable restraint on trade.” Churchill Downs Inc. v. Thoroughbred Horsemen’s

  Grp., LLC, 605 F. Supp. 2d 870, 887 (W.D. Ky. 2009) (citations omitted). Under Section 2, a

  monopolization claim must establish: “(1) the possession of monopoly power in a relevant market;

  and (2) the willful acquisition, maintenance, or use of that power by anti-competitive or

  exclusionary means as opposed to ‘growth or development resulting from a superior product,

  business acumen, or historic accident.’” Conwood Co. v. U.S. Tobacco Co., 290 F.3d 768, 782

  (6th Cir. 2002) (citations omitted). For support, Carver claims Houchens learned of his ability as

  a “small business owner” to buy higher quality potatoes at a lower price than those being purchased

  and sold by Houchens in 2018. (Carver Dep. 138:11-139:2). Carver claims an unidentified “major

  purchasing agent” asked him if he could help Houchens buy the potatoes, and that Carver rejected

  the offer because they would not pay him for brokering the deals. (Carver Dep. 139:3-142:16).



                                                  13
Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 14 of 15 PageID #: 689




  Carver does not have any documentation of these alleged negotiations. (Carver Dep. 142:10-16).

  Black has sworn neither he, nor Houchens, entered into an agreement to restrain trade among the

  states or engage in anti-competitive behavior. (Defs.’ Mot. Summ. J. Ex. C, ¶¶ 8-9). Carver also

  claims Houchens has a monopoly over all food workers in Kentucky and Tennessee. (Carver Dep.

  151:17-19). Carver’s conclusory allegations and vague testimony, however, do not raise a genuine

  issue of fact whether Defendants violated the Sherman Antitrust Act. The Court therefore grants

  Defendants’ motion to dismiss as to Carver’s antitrust claim as well.

         Carver’s final claim is that Houchens bribed the Cabinet panel and referee adjudicating his

  unemployment benefits application to deny his claim. Carver, 2020 WL 2203842, at *5. Carver

  has since conceded he does not have any evidence to support this claim: “Q: Do you have any

  evidence of Houchens making payments to the hearing referee or anyone directly at the

  unemployment insurance cabinet? A: No, I don’t.” (Carver Dep. 102:3-6). Furthermore, the

  referee at Carver’s unemployment appeal has sworn she conducted a de novo review of his

  application and denied his claim because he voluntarily quit his job. (Defs.’ Mot. Summ. J. Ex.

  H, ¶ 9, DN 70-9). Likewise, the referee swore: “[a]t no point has Houchens, Charles Black, or

  anyone on behalf of Houchens or related entities, bribed, attempted to bride, solicited to bribe, or

  conspired in any capacity to bribe or engage in any other type of quid pro quo to influence my

  ruling . . . .” (Defs.’ Mot. Summ. J. Ex. H, ¶ 10). Black likewise denies conspiring with any person

  or entity against Carver. (Defs.’ Mot. Summ. J. Ex. C, ¶ 10). Carvers unsupported allegations do

  not provide a scintilla of evidence that Houchens bribed any government official. Accordingly,

  the Court grants Defendants’ motion to dismiss this claim.




                                                  14
Case 1:19-cv-00031-GNS-CHL Document 86 Filed 03/05/21 Page 15 of 15 PageID #: 690




                                      III.   CONCLUSION

         For the reasons discussed above, IT IS HEREBY ORDERED as follows:

         1.     Defendants’ Motion for Summary Judgment (DN 70) is GRANTED, and

  Plaintiff’s claims are DISMISSED WITH PREJUDICE.

         2.     Defendants’ Motion for Extension of Time (DN 73) is GRANTED.

         3.     Plaintiff’s Motion for Hearing (DN 75), and Plaintiff’s Motion for Leave for

  Petition for Writ of Certiorari to the United States Supreme Court (DN 83) are DENIED.

         4.     Plaintiff’s Objection to the Magistrate Judge’s Order (DN 79) is OVERRULED.

         5.     The Clerk shall strike this matter from the active docket.




                                                                   March 4, 2021


  cc:    counsel of record
         Plaintiff, pro se




                                                 15
